                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                      CHATTANOOGA DIVISION

  JOHN W. WILSON,                                               )
                                                                )
                    Plaintiff,                                  )            NO. 1:18-CV-00243
                                                                )               REEVES/LEE
  v.                                                            )
                                                                )
  XIANT TECHNOLOGIES, INC.,                                     )
                                                                )
                    Defendant.                                  )
                                                                )

                                 MEMORANDUM OPINION AND ORDER

             Defendant has moved to dismiss this case for lack of personal jurisdiction, or in the alter-

  native to transfer it to the District of Colorado [D. 13]. For the following reasons, the motion to

  dismiss for lack of personal jurisdiction will be granted, and to serve the interests of justice, the

  case will be transferred to the District of Colorado under 28 U.S.C. § 1631.

        I.        BACKGROUND

             Plaintiff is a financial commentator and former investment banker who lives in Chatta-

  nooga, Tennessee. Defendant is a Delaware corporation with headquarters in Greeley, Colorado

  [D. 1-1, ¶¶ 1-2]. The relevant facts are as follows.1

             Defendant produces state-of-the-art LED lights that poultry farmers can use to speed up

  animal growth, which reduces energy and feed costs. By 2017, preliminary tests of the grow lights

  had shown “phenomenal” results. But to successfully market its product and turn a profit, Defend-




  1
   The alleged facts are found in the state court complaint at D. 1-1, ¶¶ 1-23. In addition, the parties have attached
  exhibits to their briefs, which the Court may consider in ruling on the jurisdictional question. See Section II, infra.

                                                            1

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 1 of 17 PageID #: 150
  ant needed cash to conduct the necessary research and development that would validate the pre-

  liminary tests. It initially attempted to solicit investment for this purpose on its own, and had one

  meeting with a Fortune 500 company in Chicago.

         After the meeting, Defendant realized it was ill-equipped to navigate the fundraising world.

  So Jason Suntych, Defendant’s Chief Operating Officer, contacted Plaintiff through LinkedIn, a

  professional networking website [D. 16, ¶ 8]. Plaintiff conducted an initial financial valuation for

  the company, and traveled to Colorado to meet with Defendant’s corporate officers. As compen-

  sation for Plaintiff’s services, Defendant orally agreed to pay a five percent finder’s fee for any

  business opportunities Defendant received through Plaintiff’s efforts.

         After the Colorado meeting, Plaintiff and Mr. Suntych exchanged “numerous” e-mails and

  telephone calls between Tennessee and Colorado. Mr. Suntych also spent one night in Chattanooga

  before a meeting with a potential investor, and the two men had dinner. Eventually, Plaintiff ar-

  ranged a meeting for Defendant with Cal-Maine Foods, Inc., a poultry and egg producer with

  headquarters in Mississippi. Defendant then met with Cal-Maine—without Plaintiff being pre-

  sent—at a Cal-Maine facility in Wichita, Kansas on November 2, 2017. Within a year of meeting,

  Defendant and Cal-Maine entered into a “multi-million” dollar contract, and Defendant is now in

  position to close a “massive” equity deal thanks to Plaintiff’s efforts.

         Plaintiff now argues Defendant has not paid the agreed-upon finder’s fee, and that he is

  legally entitled to his slice of the Cal-Maine deal. He filed suit in the Circuit Court for Hamilton

  County, Tennessee on September 14, 2018, bringing claims arising from the alleged breach of

  contract [D. 1-1]. The case was removed to this Court on October 11, 2018 [D. 1]. Defendant filed

  the motion to dismiss on October 26, 2018 [D. 13], and the matter is now ripe for decision.




                                                    2

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 2 of 17 PageID #: 151
         II.      STANDARD OF REVIEW

           A district court may dismiss a complaint for lack of personal jurisdiction upon motion of a

  party. FED. R. CIV. P. 12(b)(2). Neither statutes nor the federal rules provide direction regarding

  the proper method of ruling on a jurisdictional issue, and “the mode of determination is left to the

  trial court,” with the assistance of case law. Serras v. First Tenn. Bank Nat’l Ass’n, 575 F. 2d 1212,

  1214 (6th Cir. 1989) (citation omitted).

           The plaintiff always bears the burden of establishing that jurisdiction exists on a 12(b)(2)

  motion, and cannot rest on the pleadings alone to answer a movant’s affidavits. Id. Instead, she

  must set forth, by affidavit or otherwise, “specific facts showing that the court has jurisdiction.”

  Id. (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d. Cir. 1981)). A court may

  rule on the motion based on these written submissions; in so doing, it must consider the evidence

  in the light most favorable to the plaintiff.2 Id. Thus, the plaintiff has the burden of making a prima

  facie showing that personal jurisdiction exists. Id. If she makes that showing, a motion to dismiss

  under 12(b)(2) should be denied, notwithstanding any controverting evidence presented by the

  moving party. Id.; see also Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991).

            “A district court may decide to rule upon the jurisdictional issue upon a full trial record,

  after an evidentiary hearing, or merely on the basis of a written record.” Kent v. Hennelly, 328 F.

  Supp. 3d 791, 796 (E.D. Tenn. 2018) (citing Welsh v. Gibbs, 631 F.2d 436, 438 (6th Cir. 1980)).

  The plaintiff’s burden is “relatively slight,” and the affidavits in this case provide a sufficient rec-

  ord. Defendant’s 12(b)(2) motion will be ruled on without a hearing. See id.


  2
    Because the burden rests with Plaintiff, and the affidavits are construed in his favor, his motion to allow a sur-reply
  [D. 20] will be denied, and the briefs submitted under this motion [D. 21, 22] will not be considered. See Local Rule
  7.1(d). Plaintiff argues the sur-reply is necessary because the affidavits filed by Defendant in support of its motion are
  inconsistent or misleading [D. 20, ¶ 1]. Even if this were true, it would not affect the outcome under this standard of
  review, where the evidence is already construed in Plaintiff’s favor. The separate ground raised for the motion—that
  the case law cited regarding venue transfer is incomplete [Id., ¶ 2]—is also unavailing. Plaintiff cannot submit an
  additional brief simply to cite legal authority that existed at the time the prior brief was filed.

                                                              3

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 3 of 17 PageID #: 152
        III.    APPLICABLE LAW

          This Court has subject matter jurisdiction because the parties are citizens of diverse states

  [D. 1, ¶ 3]. When a federal court sits in diversity, it may exercise personal jurisdiction over a

  defendant only if a court in the forum state could do so. So a court should first determine whether

  jurisdiction can be exercised under state law. If so, it must then determine whether the exercise of

  jurisdiction does not exceed the limits of constitutional due process. Aristech Chemical Int’l Ltd.

  v. Acrylic Fabricators, Ltd., 138 F.3d 624, 627 (6th Cir. 1998). In Tennessee, jurisdiction is co-

  extensive with the limits of constitutional due process, so the two steps collapse and the Court

  must only determine whether its exercise of jurisdiction would fall within the constitutional bound-

  aries. Kent, 327 F. Supp. 3d at 797 (citing Chenault v. Walker, 36 S.W.3d 45, 52 (Tenn. 2001)).

          These boundaries are shaped by the “traditional notions of fair play and substantial justice,”

  which require a court to find that a defendant has established “minimum contacts” with the forum

  state. Id. (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Jurisdiction comes in

  “two flavors”: general and specific. Kerry Steel v. Paragon Indus., Inc., 106 F.3d 147, 149 (6th

  Cir. 1997). Plaintiff concedes that a Tennessee court does not have general jurisdiction over De-

  fendant (which requires “systematic and continuous contacts” with the forum state), so the discus-

  sion focuses on whether Plaintiff has the minimum contacts required for the Court to exercise

  specific jurisdiction [see D. 15, p. 3].

          To demonstrate specific jurisdiction, plaintiffs must navigate a three-step test. Means v.

  U.S. Conf. of Catholic Bishops, 836 F.3d 643, 649 (6th Cir. 2016) (citing Southern Machine Co.

  v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)). First, the court must find a defendant

  has “purposefully availed” herself of the privilege of acting in the forum state or causing a conse-

  quence in the state. To assert jurisdiction, a finding of purposeful availment is “essential.” Id.



                                                    4

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 4 of 17 PageID #: 153
  (quoting Intera Corp. v. Henderson, 428 F.3d 605, 616 (6th Cir. 2005)). Second, the defendant’s

  contacts must “arise from” the operative facts of the controversy. Id. Finally, the defendant must

  have a substantial enough connection with the forum state to make exercise of jurisdiction reason-

  able; the court should infer that reasonableness is present when the first two factors are satisfied.

  Intera Corp., 428 F.3d at 618 (citations omitted); see also Southern Machine, 401 F.2d at 384

  (“once the first two questions have been answered affirmatively, resolution of the third involves

  merely ferreting out the unusual cases where that interest cannot be found”).

       IV.     DISCUSSION

                 a. Purposeful Availment: Generally

         The first (and essential) requirement of personal jurisdiction—purposeful availment—“en-

  sures that a defendant will not be haled into a court solely as a result of ‘random,’ ‘fortuitous’ or

  ‘attenuated contacts’” with the forum state. LAK, Inc. v. Deer Creek Enters., 885 F.2d 1293, 1300

  (6th Cir. 1989) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). A defendant

  is said to have “purposefully availed” herself of the forum state when the court finds she has a

  substantial connection or relationship with the forum state that invokes, “by design, the benefits

  and protection of its laws,” and not a mere “collateral relation.” Id. at 1300 (citations omitted). A

  “substantial connection” develops when the defendant engages in “significant activities” within

  the forum state, or creates “continuing obligations” with residents of the state. Burger King, 471

  U.S. at 475-76; MAG IAS Holdings, Inc. v. Schmückle, 854 F.3d 894, 900 (6th Cir. 2017). The

  focus should be on the quality, not the quantity, of the forum state contacts. LAK, 885 F.2d at 1301.




                                                   5

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 5 of 17 PageID #: 154
                 b. Case Law

                          i. Burger King

         The Supreme Court’s decision in Burger King is the North Star that guides courts when

  evaluating purposeful availment in contract disputes. See 471 U.S. 462. In that case, Burger King,

  a Florida corporation, had entered into an agreement with Michigan residents who operated a

  Burger King franchise in Michigan. Id. at 466. The franchisees fell behind in their monthly pay-

  ments to Burger King, and eventually Burger King terminated the franchise and ordered the fran-

  chisees to vacate the premises. Id. at 468. The franchisees ignored this order, and continued to

  occupy and operate the facility as a Burger King restaurant in Michigan. So Burger King sued the

  franchisees in Florida, alleging they had breached the franchise agreement and tortuously infringed

  on Burger King’s trademarks. Id. at 468-69.

         Addressing a circuit split over whether a contract is a “contact” for purposes of due process

  analysis, the Court found “substantial” record evidence supporting the district court’s conclusion

  that the assertion of personal jurisdiction over the defendant in Florida did not offend due process.

  Id. at 478. To resolve the existing division in the circuits, the Court did not fabricate a “mechani-

  cal” rule or “conceptualistic” theory. Id. (citations omitted). Instead, it adopted a “highly realistic”

  standard which recognizes that a contract is “ordinarily but an intermediate step” in a process that

  begins with negotiations and contemplates future consequences that are the “real object” of the

  transaction. Id. (quoting Hoopeston Canning Co. v. Cullen, 318 U.S. 313, 316 (1943)). As a result,

  a court must evaluate the whole timeline of the contract when evaluating whether a defendant

  purposefully established minimum contacts within the forum state. Id.

         Although the defendant in Burger King had only visited Florida once (for a franchisee

  training course), the Court found the franchise dispute grew directly out of a contract that had a



                                                     6

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 6 of 17 PageID #: 155
  “substantial connection” with Florida. Id. at 479 (quoting McGee v. Int’l Life Ins. Co., 355 U.S.

  220, 223 (1957)). The defendant could have operated an independent local enterprise, but he did

  not. Rather, he hitched his wagon to a nationwide organization, and entered into a “carefully struc-

  tured 20-year relationship that envisioned continuing and wide-reaching contracts with Burger

  King in Florida.” Id. at 479-80.

         Notably, the franchise agreement also included a forum-selection clause, providing that all

  disputes would be governed by Florida law. Id. at 481. Although the forum-selection clause stand-

  ing alone would be insufficient to confer jurisdiction, it reinforced a relationship the defendant had

  already established with the Florida headquarters, and made the likelihood of litigation in Florida

  foreseeable. Id. at 482. For these reasons, the Court upheld the Florida district court’s exercise of

  jurisdiction over the defendant. Id. at 487.

                         ii. CompuServe

         In CompuServe, Inc. v. Patterson, the Sixth Circuit defined the reach of Burger King in a

  new online context. See 89 F.3d 1257 (6th Cir. 1996). The Ohio-based plaintiff, CompuServe,

  operated an “electronic conduit” that provided subscribers with computer software originating ei-

  ther from CompuServe itself or from third parties. Id. at 1260. Essentially, CompuServe acted as

  a matchmaker for people who made software (“providers”), and the subscribers who used that

  software (“end users”). CompuServe stored the software at its servers in Ohio, and made money

  by cutting for itself a 15% slice of the provider’s licensing fee. Id. at 1260-61.

         In late 1993, a Texas-based software provider alleged, in a letter sent to CompuServe in

  Ohio, that his trademarks were being infringed. Id. at 1261. After the provider demanded money

  to settle the claims, CompuServe filed a declaratory judgment action in Ohio against the provider,




                                                    7

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 7 of 17 PageID #: 156
  seeking a declaration that it had not infringed on any of the trademarks, and that it was not other-

  wise guilty of unfair or deceptive trade practices. Id.

         The district court granted the defendant’s motion to dismiss for lack of jurisdiction, and

  CompuServe appealed, presenting a question of first impression for the Sixth Circuit. Id. Namely,

  when the defendant’s contacts with the forum state are almost entirely electronic in nature, are

  these contacts sufficient to support an exercise of personal jurisdiction over the defendant? Id. at

  1262. This question led the court directly to the issue of whether the defendant’s actions had cre-

  ated a “substantial connection” in the forum state that would satisfy the purposeful availment

  standard laid out in Burger King. Id. at 1263.

         There was “no question” that the defendant had taken actions to create a connection with

  Ohio: He subscribed to CompuServe, headquartered in Ohio; entered into a contract (governed by

  Ohio law) when he loaded his software on CompuServe’s Ohio-based system; repeatedly sent his

  software to the Ohio-based system; advertised that software to end users from the Ohio-based

  system; and to top it off, initiated the trademark dispute by making demands of CompuServe by

  sending both e-mail and regular mail to Ohio. Id. at 1264.

         The issue was whether those connections were so substantial that the defendant should

  have reasonably anticipated being haled into an Ohio court. Id. at 1265. To the court, the most

  salient factor was the defendant’s choice to transmit his software to the Ohio-based system,

  through which he could advertise and sell his software to myriad users. Id. Further, the defendant

  repeatedly sent software to the Ohio-based system for about three years, which created an “ongoing

  marketing relationship” with CompuServe. Id. Because the defendant had initiated a substantial

  connection with the forum state, and acquired a continuing obligation in the forum state, the court

  found the defendant had ample contacts to support an assertion of jurisdiction. Id.



                                                    8

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 8 of 17 PageID #: 157
         To reach this conclusion, the court considered whether the case was closer to Burger King,

  or to two cases considered by the district court where jurisdiction was not deemed appropriate,

  Reynolds v. Int’l Amateur Athl. Fed’n, 23 F.3d 1110 (6th Cir. 1994) and Health Communications,

  Inc. v. Mariner Corp., 860 F.2d 460 (D.C. Cir. 1988). CompuServe, 89 F.3d at 1264. The facts of

  Health Communications (and their contrast to CompuServe) merit discussion.

                        iii. Health Communications

         The plaintiff, Health Communications, Inc., was a Washington D.C. company that mar-

  keted and administered a program which taught service industry employees how to recognize the

  signs of alcohol abuse. The program was well-regarded, and firms around the country would con-

  tract with Health Communications so their employees could participate in its training. Health Com-

  munications, 860 F.2d at 461. The defendant, Mariner Corp., was headquartered in Texas and

  operated hotels in five states, but did not do business in Washington, D.C. Id. Mariner and Health

  Communications entered into a contract—which did not have a choice of law or forum-selection

  clause—where Health Communications agreed to train Mariner’s employees. Id. A total of thirty-

  six Mariner employees participated in one of four workshops at locations around the country—

  none of these workshops took place in D.C. Id.

         In addition, some Mariner employees were certified to train other Mariner employees; these

  employees were required to follow procedures outlined in manuals obtained from Health Commu-

  nications’s D.C. office. Id. Health Communications graded the examination papers of Mariner

  employees at its D.C. office and from there issued certificates to those who had passed. Id. Health

  Communications also sent Mariner periodic reports listing all Mariner employees who had re-

  ceived TIPS training, and sent Mariner trainers a quarterly newsletter and other communications,

  all originating from the D.C. office. Id.



                                                   9

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 9 of 17 PageID #: 158
         A dispute arose, and Health Communications sued Mariner in D.C., alleging that Mariner

  had not paid for the services Health Communications provided in breach of the parties’ contract.

  Id. at 462. The district court decided it did not have personal jurisdiction over Mariner, finding the

  “few acts” performed by Health Communications from its location in D.C. were mainly “ministe-

  rial and administrative.” Id. On appeal, Health Communications analogized the case to Burger

  King, arguing that by contacting Health Communications in D.C. and entering into a contract,

  Mariner purposefully availed itself of jurisdiction in D.C. Id.

         The D.C. Circuit disagreed and upheld the district court’s decision, finding the business

  relationship between the franchisor and franchisee in Burger King was “markedly different from

  that between [Health Communications] and Mariner.” Id. at 463. In Burger King, the Michigan

  franchisee submitted to “exacting regulation of virtually every conceivable aspect of [its] opera-

  tions.” Id. (quoting Burger King, 471 U.S. at 464). “In effect, the franchise agreement in Burger

  King accomplished a virtual integration of the parties’ businesses[,]” and the franchisee “lacked

  any identity apart from the Burger King chain.” Id. The franchisee had also submitted “expressly

  and willingly” to Florida law in the franchise agreement. Id.

         The parties in Health Communications were not wedded in such a manner—rather, the

  relationship was “narrowly specialized.” Id. “Put most extravagantly, [Health Communications]

  exercise[d] indirect control” over the conduct of training sessions. Id. at 463-64. Unlike Burger

  King, this indirect control did not “affect” or “define” the character of Mariner’s business. Id. The

  court concluded that “a purchaser who selects an out-of-state seller’s goods or services based on

  their economic merit does not thereby purposefully avail itself of the seller state’s law.” Id. at 465.

         In CompuServe, the court found the business relationship more similar to Burger King than

  Health Communications, and thus found the defendant had the requisite minimum contacts with



                                                    10

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 10 of 17 PageID #: 159
  the Ohio party on that basis. CompuServe, 89 F.3d at 1264. For “[u]nlike the nonresident defendant

  in Health Communications, [the defendant in CompuServe] was far more than a purchaser of ser-

  vices; he was a third-party provider of software who used CompuServe, which is located in Co-

  lumbus, to market his wares in Ohio and elsewhere.” Id.

           In this case, Defendant is more similar to the hotel company in Health Communications

  than he is to the software provider in CompuServe.

           Plaintiff is a “highly regarded financial commentator and author” who appears on national

  television and writes an investing blog [D. 2, ¶ 6]. Defendant had no prior relationship with Plain-

  tiff, but knowing of his financial expertise, it contacted him where he happened to live—Chatta-

  nooga—for help in a “nationwide search” with the specific purpose of raising funds to conduct

  testing of Defendant’s burgeoning technology [D. 15, p. 5]. The parties did meet once in Tennes-

  see. Mr. Suntych, Defendant’s COO, spent the night in Chattanooga before a meeting with Koch

  Foods and had dinner with Plaintiff (where they discussed business). But Plaintiff does not show

  that Koch Foods was headquartered in Tennessee, or that a potential investment from Koch Foods

  would have any consequences in Tennessee.3

           Otherwise, many of the factors that created a “substantial connection” and “continuing ob-

  ligation” with the forum state in Burger King and CompuServe are simply not present here. For

  one, there was no written contract,4 and thus no choice of law or forum selection clause. Unlike




  3
    In his affidavit, Plaintiff says that two associates from Koch Foods, one of whom is located in Chattanooga, will
  testify. But this does not establish that Koch Foods is headquartered in Tennessee, or that an investment from Koch
  Foods would have far-reaching consequences in Tennessee, which is what matters here.
  4
    There is a non-disclosure agreement, but Plaintiff is not alleging this agreement was breached (and even if he were,
  the NDA provides for venue in Colorado, not Tennessee) [D. 17-3, ¶ 13].

                                                           11

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 11 of 17 PageID #: 160
  Burger King, there was no planned “integration” of the businesses. Unlike CompuServe, Tennes-

  see was not a “conduit” for Defendant’s business. The service provided here was highly specific

  and limited in both time and scope, as it was in Health Communications.

         Not only is this case factually similar to Health Communications, it raises similar policy

  concerns. In that case, the court found that if it ruled in the plaintiff’s favor, it would be “hard to

  imagine that anyone entering into a contract for the provision of good or services by an out-of-

  state party could avoid being haled into court in the seller’s forum.” Health Communications, 860

  F.2d at 463. Likewise, if the Court asserted jurisdiction over Defendant in this case, it would allow

  Plaintiff to use the Tennessee courts as a flytrap that would ensnare anyone who engages him for

  the provision of financial services, even where the defendant has no prior connection with Ten-

  nessee, and no intent to undertake continuing obligations within Tennessee.

                         iv. Cole and CapitalPlus

         In his motion, Plaintiff points the Court to another Sixth Circuit decision where the court

  found the assertion of personal jurisdiction was appropriate. See Cole v. Mileti, 133 F.3d 433 (6th

  Cir. 1998). In that case, the plaintiff and defendant had been business associates in Cleveland

  during the 1970’s. Id. at 435. The defendant moved to California in 1979 and became a movie

  producer, and in 1983, organized a California corporation to purchase and distribute a film he had

  co-produced. Id. His former business associate, who still lived in Ohio, purchased stock in the

  corporation, lent it money, and became one of its officers and directors. Id. He also secured a loan

  from a bank in Baltimore to fund his investment in the corporation. Id.

         The film did not succeed, and the movie producer offered to buy out his former associate

  in exchange for the associate’s resignation. Id. Communicating by letter and telephone from the

  comfort of their home states, the two parties executed a surety agreement (signed by the defendant



                                                    12

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 12 of 17 PageID #: 161
  in California and executed by the plaintiff in Ohio) to transfer all the stock and indebtedness to the

  California-based producer. Id. The debts were not repaid by the producer in a timely manner, and

  the former associate, hounded by creditors, sued on the surety agreement in Ohio. Id.

         Plaintiff contends that, under Cole, the mere transaction of business over the telephone and

  through written correspondence amounts to “purposeful availment” [D. 15, pp. 6-7]. But the body

  of Sixth Circuit case law shows that while telephone calls and written correspondence are indeed

  relevant factors to consider, they are certainly not dispositive factors. See, e.g., Neal v. Janssen,

  270 F.3d 328 (6th Cir. 2001) (“The acts of making phone calls and sending facsimiles into the

  forum, standing alone, may be sufficient to confer jurisdiction on the defendant where the phone

  calls and faxes form the bases for the action”) (emphasis added); Kerry Steel, Inc. v. Paragon

  Indus., Inc., 106 F.3d 147, 151 (6th Cir. 1997) (“It is immaterial that [defendant] placed telephone

  calls and sent faxes to [plaintiff] in Michigan”); LAK, 885 F.2d at 1301 (“The telephone calls and

  letters on which the plaintiff’s claim of jurisdiction primarily depends strike us as precisely the

  sort of ‘random,’ ‘fortuitous’ and ‘attenuated’ contacts that the Burger King Court rejected as a

  basis for haling non-resident defendants into foreign jurisdictions”).

         As discussed, when evaluating personal jurisdiction, “mechanical” rules should not be ap-

  plied. Burger King, 471 U.S. at 478. Instead, the whole life of the contract, from prior negotiations

  to future consequences, should be considered when evaluating whether a defendant purposefully

  availed herself in a given case. Id. In Cole, the surety agreement arose from the Ohio plaintiff’s

  involvement in the production company as a corporate officer. By soliciting investment and ceding

  some control of his production company to the Ohio plaintiff, the defendant developed a business

  relationship with the plaintiff that made future suit in Ohio foreseeable if a dispute arose.




                                                   13

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 13 of 17 PageID #: 162
         Here, again, the parties had no prior business relationship, and their existing relationship

  did not approach the “integration” the Court observed in Burger King or Cole. See Matrix Essen-

  tials, Inc. v. Harmon Stores, Inc., 205 F. Supp. 2d 779, 789 (N.D. Ohio 2001) (“Perhaps the most

  distinguishing fact of Cole and the present case is that the disputed contract in Cole...arose out of

  a pre-existing business relationship between the plaintiff and defendant”).

          Plaintiff also cites a recent case of ours, which relies in part on Cole. See CapitalPlus

  Equity, LLC v. Tutor Perini Bldg. Corp., No. 3:17-CV-51, 2017 WL 5586663 (E.D. Tenn. Nov.

  20, 2017). In CapitalPlus, the plaintiff, a Tennessee lender, had negotiated a letter of credit and

  escrow agreement with an Arizona corporation. Id. at *1. This Court found the Arizona defendant

  had purposefully availed itself of the Tennessee forum, and noted in support of its finding that the

  contracts had been negotiated via telephone and letters to a Tennessee resident. Id. at *4.

         Yet that was far from the only factor weighing in the plaintiff’s favor. We also considered

  it “particularly important” that the defendant had created continuing obligations in the state, by

  negotiating contracts which carried mutual obligations for each party in Tennessee. Id. There was

  also a written contract with a Tennessee choice of law clause, and a term that required any request

  for payment to be presented at the plaintiff’s Knoxville office. Id. These factors made it “reasona-

  bly foreseeable” that the defendant would be haled into Tennessee in the event of a dispute. Id.

         Again, the facts here are different. There was no written contract, much less one with a

  choice of law clause, nor does the alleged oral contract impose any continuing obligation on De-

  fendant in Tennessee. While phone calls and e-mails are relevant in both cases, the robust set of

  facts that led to the assertion of personal jurisdiction in CapitalPlus do not appear here.




                                                   14

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 14 of 17 PageID #: 163
                 c. Conclusion

         To ensure its exercise of jurisdiction is constitutional, a court may only assert personal

  jurisdiction over a defendant if the defendant has sufficient “minimum contacts” with the forum

  state. Where the exercise of jurisdiction over the defendant is “specific” to the facts of the case (as

  it is here), it is “essential” for the defendant to “purposefully avail” herself of the forum state’s

  privileges. When the dispute arises from a contract, this means the defendant must have developed

  substantial connections with the forum state in negotiating or performing the contract, or that she

  has agreed to continuing obligations in the forum state as part of the contract. The court should

  pay attention to the quality, rather than the quantity, of the forum state contacts.

         The Court finds that while Defendant developed some connections to Tennessee in the

  course of negotiating the contract, these connections were not substantial enough to make an ex-

  ercise of jurisdiction constitutionally appropriate. Nor did Defendant agree to any continuing ob-

  ligations within Tennessee that made an exercise of jurisdiction foreseeable.

         For these reasons, the Court finds it cannot exercise personal jurisdiction within the bound-

  aries set by the due process clause of the Fourteenth Amendment. It now must decide whether this

  case should be dismissed, or transferred to a venue where jurisdiction can be exercised.

         V.      VENUE

         Defendant had argued, in the alternative, for transferring this case to the District of Colo-

  rado under 28 U.S.C. § 1404(a) [D. 13, ¶ 3]. Because its motion has been granted, the request for

  transfer under § 1404(a) is moot. But another venue transfer provision does apply.

         28 U.S.C. § 1631 provides that when a court finds there is a “want of jurisdiction,” it shall

  transfer a case to any other court in which the case could have been brought, so long as the transfer

  “is in the interest of justice.” In the Sixth Circuit, § 1631 may be invoked when the court finds



                                                    15

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 15 of 17 PageID #: 164
  either subject matter or personal jurisdiction is lacking. Roman v. Ashcroft, 340 F.3d 314, 328 (6th

  Cir. 2003). A transfer under § 1631 does not require a motion from either party, and the decision

  to transfer is committed to the district court’s discretion. See LGT Enterprises, LLC v. Hoffman,

  614 F. Supp. 2d 825, 842-43 (E.D. Mich. 2009) (transferring case sua sponte, finding “generally,

  transfer is favored over a dismissal because a transfer facilitates the adjudication of a dispute on

  the merits”) (citations omitted); see also Jovanovic v. US-Algeria Bus. Council, 561 F. Supp. 2d

  103, 112 n. 4 (D.D.C. 2008) (in the D.C. Circuit “sua sponte transfers pursuant to [§ 1631] are

  committed to the discretion of the District Court where no party has moved to transfer a case

  brought in the wrong jurisdiction”).

         To transfer the case there must be another court that would have jurisdiction. Here, De-

  fendant has already conceded that jurisdiction would lie in Colorado, and the Court agrees [see D.

  14, p. 11]. For a corporation, the “paradigm forum” for the exercise of general jurisdiction is the

  one in which the corporation is “at home,” and is not limited to the state of incorporation. Goodyear

  Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). The Defendant is headquar-

  tered in Colorado, and the principal corporate officers are Colorado residents, so a Colorado court

  has general jurisdiction over Defendant [D. 1-1, ¶¶ 2-3].

         The next consideration is whether transfer would serve the “interests of justice.” Dismiss-

  ing a case will require the plaintiff to incur additional costs in refiling, and may raise statute of

  limitations issues. So unless a case is brought in bad faith or to harass the defendant, the interests

  of justice generally favor a decision to transfer, instead of dismiss, a case. See LGT Enterprises,

  614 F. Supp. 2d at 842; Roman, 340 F.3d at 329.

         By moving for a transfer of venue in the alternative, Defendant has effectively conceded

  that the lawsuit has been brought in good faith and that it is worth litigating on the merits. And the



                                                   16

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 16 of 17 PageID #: 165
  Court, in conducting its own review of the case, does not consider the lawsuit to be frivolous. Thus,

  a transfer of venue to federal court in Colorado is appropriate under 28 U.S.C. § 1631.

       VI.     CONCLUSION

         For the reasons given, Defendant’s motion to dismiss [D. 13] for lack of personal jurisdic-

  tion is GRANTED. Rather than dismissing this case outright, it is instead TRANSFERRED to

  the U.S. District Court for the District of Colorado in accordance with the Court’s authority under

  28 U.S.C. § 1631. The motion to allow a sur-reply [D. 20] is also DENIED, and the Court has not

  considered the briefs accompanying this motion in reaching its decision.

         IT IS SO ORDERED.



                                        ____
                                        ___________________________________________
                                           ____________
                                                    _ ______________
                                                                   _________________
                                        CHIEF UNITED STATES DISTRICT
                                        CHIEF                           T JUDGE




                                                   17

Case 1:18-cv-00243-PLR-SKL Document 23 Filed 06/26/19 Page 17 of 17 PageID #: 166
